FILED
                             NOT FOR PUBLICATION
                                                                                SEP 14 2017
                     UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No.    16-50187

              Plaintiff-Appellee,                  D.C. No.
                                                   3:15-cr-00596-BEN-3
 v.

GLORIA HILDA NAVARRETE, AKA                        MEMORANDUM*
Gloria Navarrete,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                       Argued and Submitted August 10, 2017
                               Pasadena, California

Before: REINHARDT, KOZINSKI, and CHRISTEN, Circuit Judges.

      “We review the district court’s interpretation of the [U.S. Sentencing]

Guidelines de novo, the district court’s application of the Guidelines to the facts of

the case for abuse of discretion, and the district court’s factual findings for clear




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
error.” United States v. Treadwell, 593 F.3d 990, 999 (9th Cir. 2010). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. The district court increased Navarrete’s sentence under U.S.S.G.

§ 2D1.1(b)(12) for maintaining a stash house. See U.S.S.G. § 2D1.1(b)(12), cmt.

n.17 (2015). Under the circumstances of this case, the district court did not err by

imposing a sentence enhancement under § 2D1.1(b)(12).

      2. U.S.S.G. § 3B1.1(c) provides for an upward adjustment based on the

defendant’s role in the offense. The district court found that Navarrete was “a lot

closer to the top [of the drug-trafficking organization] than she was . . . to the

bottom.” The record supports the district court’s findings. The district court did

not err when it increased Navarrete’s sentence by two levels for her role in the

offense. See United States v. Maldonado, 215 F.3d 1046, 1050–51 (9th Cir. 2000);

United States v. Varela, 993 F.2d 686, 691–92 (9th Cir. 1993).

      AFFIRMED.




                                            2